Title: From Thomas Jefferson to James Wilkinson, 24 January 1808
From: Jefferson, Thomas
To: Wilkinson, James


                  
                     Jan. 24. 08.
                  
                  Th: Jefferson presents his compliments to Genl. Wilkinson and returns him mr Adams’s letter of Feb. 4. 98. with thanks for the communication. It would doubtless have an effect on the opinions of many if it could be known to the H: of Representatives. perhaps the debates on mr Rowan’s motion may give an opening to a member to read it in his place. it is not within the description of what Th:J. communicated to the house, as that was confined to the information deposited in the public offices.
               